Title: Benjamin Harrison to Virginia Delegates, 20 March 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council March 20th. 1783
Your acceptable favor of the 12th. Instant reached me last Evening, the acknowledgement of our Independence gives me great Pleasure, for tho’ the Peace is not finally concluded, yet we may safely look on that Part of it, as certain and not to be retracted. I shall make such Parts of your Letter public as may be necessary for the Information of the Public who the Speculators of your Town intended to have imposed on, by dispatching an Express to Nelson of this Place informing him that Doctor Franklin had declared to Congress that all Negotiations were at an End and that there would be another Campaign at least.
I understand the Treasurer made you a remittance last Week. I shall nevertheless send him your Letter and call on him to make it more ample.
Will you be so obliging as to send us Hutchings’s new Map of America which we want exceedingly. I am with great respect
Yrs: &c.
B. H.
